TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00121-CV


                                      In re Elizabeth Weston


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                                             ORDER


PER CURIAM

               Relator Elizabeth Weston has filed an Opposed Motion for Emergency

Temporary Relief. See Tex. R. App. P. 52.1, 52.10(a). On May 4, 2021, we granted the motion

and temporarily stayed all proceedings in the trial court for thirty days. We extend the temporary

stay of all proceedings in the trial court for an additional thirty days, pending further order of this

Court. See id. 52.10(b).

               It is ordered on June 3, 2021.



Before Chief Justice Byrne, Justices Baker and Smith